Citation Nr: 1532390	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with spondylolisthesis (hereinafter "lumbar spine disability"). 

2. Entitlement to a rating in excess of 50 percent for service-connected bilateral sensorineural hearing loss from June 25, 2009, through November 10, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active service from May 1962 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at an April 2011 hearing before the undersigned Veterans Law Judge at the RO in Denver, Colorado.  A written transcript of this hearing has been associated with the evidence of record. 

As noted in the Board's prior remand, in a November 2009 rating decision, the RO granted an increased rating of 50 percent for hearing loss, effective June 25, 2009. As the 50 percent rating does not represent the highest possible benefit, this matter remains in appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue of entitlement to an evaluation in excess of 10 percent prior to June 25, 2009, was previously denied by the Board.  The disability evaluation was subsequently increased to 100 percent in a September 2012 rating decision, effective as of November 10, 2011.  This represents a full grant as of this date.  As such, the current issue before the Board is entitlement to an evaluation in excess of 50 percent for bilateral hearing loss between June 25, 2009, and November 10, 2011.

These matters were previously before the Board in September 2011 and September 2014, at which time they were remanded for further development.  

The issue of entitlement to a rating in excess of 50 percent for service-connected bilateral sensorineural hearing loss from June 25, 2009, through November 10, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to January 7, 2015, the Veteran's lumbar spine disability was not manifested by forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the lumbar spine not greater than 120 degrees; or muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2. From January 7, 2015, the Veteran's lumbar spine disability is manifested by unfavorable ankylosis of the thoracolumbar spine; unfavorable ankylosis of the entire spine, however, has not been shown. 

3. Throughout the entire period on appeal, there has been no competent evidence incapacitating episodes of intervertebral disc syndrome (IVDS) requiring prescribed bed rest. 

4. From January 7, 2015, the Veteran has experienced moderate, right lower extremity radiculopathy secondary to the service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1. Prior to January 7, 2015, the criteria for an initial rating in excess of 10 percent for the service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014).

2. From January 7, 2015, the criteria for an initial 50 percent rating, but no higher, for the service-connected lumbar spine disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2014).

3. From January 7, 2015, the criteria for a separate 20 percent rating for radiculopathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5242-8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The lumbar spine claim stems from the initial grant of service connection.  The notice that was provided to the Veteran before service connection was granted is therefore legally sufficient and no further notice under the VCAA is necessary as to this issue. See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records. Also, the Veteran has been afforded VA examinations in august 2007, November 2011, and January 2015, as to the pending claims.  The VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. 38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

In cases where the claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59 (2014).

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Those ratings cannot be combined with ratings for the same joint based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014). 

Here, the Veteran's lumbar spine disability (diagnosed as degenerative joint disease of the lumbar spine with spondylolisthesis) has been rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, using the General Rating Formula for Diseases and Injuries of the Spine, (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): The Rating Formula provides a schedule of ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014). 

The rater is instructed to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

Factual Background 

For historical purposes, the Veteran was originally granted service connection for degenerative joint disease of the lumbar spine in a June 2007 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 5242, effective as of March 29, 2006.  The assigned evaluation was increased to 10 percent, effective as of March 29, 2006, in an October 2007 rating decision.  The 10 percent evaluation was continued in a July 2008 statement of the case that the Veteran appealed to the Board in September 2008. 

Upon receipt of the Veteran's claim, he was afforded a VA examination of the spine in August 2007.  He reported back pain with shooting pain and tingling down the left extremity.  He did not use a back brace.  There was no history of bladder or bowel dysfunction.  The tingling/numbness was described as chronic, aggravated at times by position, but not lasting greater than 24 hours.  There was no history of incapacitating episodes of back/left lower extremity pain requiring bedrest.  He described being able to do ADLs but with difficulty walking, standing, and sitting, all because of the imbalance/weakness associated with a cerebral aneurysm that occurred in 2003.  

Examination revealed slight decreased lordosis of the lumbar spine.  There was no tenderness to palpation over the lumbosacral spine; no paraspinal muscle tightness; no tenderness over the SI joints; and no tenderness over sciatic notch with hip flexion on either side.

Examination also revealed flexion to 80 degrees, extension to 30 degrees, bilateral rotation to 45 degrees and bilateral lateral flexion to 30 degrees, for a combined range of motion of 260 degrees.  On repetition, lumbar flexion was again to 80 degrees; there was no increase in low back or pain radiation into left lower extremity post exercise.  The pertinent diagnosis was degenerative joint disease of L4-5,with spondylolisthesis and left sciatica. (Note: service connection is currently in effect for left lower extremity radiculopathy, rated as 10 percent disabling, effective March 29, 2006 - see October 2007 rating decision).  The examiner found that no assignment of additional degrees of functional impairment was warranted for the lumbosacral spine on the basis of repetitive use, due to pain with use, limited endurance, weakness, fatigability, or incoordination on basis of current findings.

The Veteran testified before the undersigned in April 2011.  He described worsening back symptoms, including problems walking and sleeping.  

The Veteran was afforded an additional VA examination in November 2011.  He reported that his back pain was intermittent.  On average, it reached a 2-3/10 on the pain scale.  On occasion, it increased to 5/10.  He had no incapacitating episodes.  He did not relate any change in his ADL capabilities when his pain was a 5/10.

Examination did not reveal any tenderness to palpation.  There were no palpable spasms.  There was no radiating pain into the legs.  Examination also revealed flexion to 110 degrees with tremor in his left thigh; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 20 degrees; right rotation to 30 degrees; and left rotation to 25 degrees, all without complaints of pain, and for a combined range of motion of 245 degrees.  Following repeat testing there was a loss of 15 degrees of flexion and a gain of 5 degrees of left rotation, all without pain but due to pain.  Gait was with external hip rotation, left more than right, not quite waddling, with noted cramping in the left anterior thigh.  With respect to DeLuca factors, the examiner noted that there was an additional 5 degree loss of left lateral flexion and rotation due to fatigue.  

The pertinent diagnosis was lumbar degenerative disc disease with grade I, L4 on L5 spondylolisthesis without evidence of radiculopathy.  The examiner stated that the pain traveling down the leg was neuroclaudication from the spinal stenosis resulting from the spondylolisthesis, and that it was not the result of a radiculopathy.  

In sum, the examiner noted that the Veteran had minimal back pain and intermittent radiating pain, left greater than right, when walking or standing for a period of time that improved with rest.  He opined that he did not have a radiculopathy, per se, given his symmetric reflexes and a negative straight leg raise.  With respect to DeLuca factors, the examiner noted that, with repetitive motion, there was no noted weakness, or significant incoordination, but pain on movement and fatigability particularly of the left lower extremity, was present.  Pain did not significantly limit his functional ability, and he did not relate any time period of incapacitation or change in his ADL status when using the thoracolumbar spine on a repeated basis or when in pain.

The Veteran was most recently afforded another VA spine examination in January 2015.  The examiner noted that this was a "difficult history and exam due to a variety of factors including his hearing, vision, demeanor and frailty."  The examiner further noted that his medical condition was complicated by a several factors, including a 2003 right cerebral aneurysm, severe, with residuals of left hemiparesis, visual field deficits, and balance deficits, subsequent to which he developed tingling in his left lower limb.  The examiner stated, "This complicates his exam and there has been some controversy as to if the left lower limb sensory changes were due to the cerebral aneurysm or due to a potential radiculopathy... His brain MRI reveals extensive right temporal lobe encephalomalcia that could correlate with his leg symptoms."  Again, the Veteran is already service-connected for radiculopathy of the left lower extremity and that issue not appeal at the present time.

On examination, the Veteran denied flare-ups.  With respect to functional loss or functional impairment, the Veteran stated, "I do what I can and when my back is giving me problems I don't go do things...there have been times I stay at home for 2-3 days without leaving...that's the way it is."  Examination revealed flexion from -20 to 85 degrees; extension from -10 to -20 degrees; bilateral lateral flexion to 20 degrees; and bilateral lateral rotation to 25 degrees.  The examiner noted that the Veteran "stands in a forward bent posture of about 20 degrees and that this is likely why he perceives that the heavy back pack 'evens' him out."  The examiner noted that the Veteran had pain at rest and with all motions, but there was a noticeable increase in pain at 70 degrees of flexion; -10 of extension; 20 degrees of bilateral lateral flexion; and 25 degrees of bilateral rotation.  Lumbar paraspinal tenderness was present.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after such testing.  The examiner indicated that pain would significantly limit functional ability with repeated use over a period of time.  Muscle spasm was not present.  Neither guarding nor localized tenderness resulted in abnormal gait or abnormal spinal contour.  Additional factors contributing to the disability were noted as: less movement than normal due to ankylosis, adhesions, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  The examiner expressly noted that unfavorable ankylosis of the entire thoracolumbar spine was present.  IVDS was also present but there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran reported using a cane in his right hand and a heavy back pain to "even me out." 

The pertinent diagnoses provided were: lumbar spondylosis and severe degenerative disc disease, spondylolisthesis, spinal stenosis and bilateral L5-S1 chronic nerve root, lesions/radiculopathy; and forward bent posture due to the spinal stenosis/ankylosis.  

The Veteran's neurological exam was noted as being "difficult," partially due to his hearing and understanding of this portion of the exam.  The examiner noted that his reported reduction in sensation of the left /right leg "does not follow a dermatomal or peripheral nerve distribution."  For this reason an EMG was ordered.  A February 2015 VA Nerves examination confirmed a diagnosis of bilateral L5-S1 chronic nerve root lesions/radiculopathy.  With respect to the right lower extremity, Paresthesias and/or dysesthesias and numbness was described as mild in nature.  Strength was normal.  Right ankle reflex was hypoactive (+1).  Light touch sensation was decreased throughout.  Affected nerves were limited to the sciatic nerve, the deficit of which was described as moderate incomplete paralysis.   No other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems) were noted. See January 2015 VA Spine examination.  

Analysis 

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.  As noted, a 10 percent evaluation under DC 5242 has been in effect throughout the entire appeal period.  Herein, the Board is granting a 50 percent rating for the service-connected lumbar spine disability, but no higher, for the period beginning January 7, 2015, and denying a rating in excess of 10 percent for the period prior to January 7, 2015.  The discussion/analysis detailed below will therefore address two distinct time periods on appeal - i.e., prior to January 7, 2015, and from January 7. 2015.  

Prior to January 7, 2015

The VA examinations reflecting the symptoms of the Veteran's lumbar spine disability during this first period contained no documentation of a limitation of motion resulting in a forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Similarly, the evidence contained no documentation of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the Veteran's gait was indeed shown to be abnormal, this was attributed to other factors (i.e., residuals from his aneurysm and neurological deficits) - not spasms or guarding.  Alternatively, during this period of the appeal there was no evidence of ankylosis of any portion of the spine so as to warrant an even higher rating of 40, 50, or 100 percent under the General Rating Formula.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the period prior to January 7, 2015. 

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or fatigability in this case.  The Board acknowledges the Veteran's reports of intermittent back pain reaching a 5/10 on the pain scale, as well episodes of back pain with extended periods of walking/standing. See 2007 and 2011 VA Examination Reports.  The Veteran is competent to report back pain and the Board finds his statements to be credible.  

Upon VA examination in August 2007, there was no objective evidence of pain with range of motion (to include following repetition), and the VA examiner expressly opined that there was no additional functional impairment on the basis of repetitive use, due to pain with use, limited endurance, weakness, fatigability, or incoordination.  Further, even with consideration of the pain on motion and fatigue following repetition that was shown on VA examination in November 2011, the Veteran did not have forward flexion of the thoracolumbar spine of 60 degrees or less, or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  The November 2011 VA examiner expressly noted that the Veteran did not have weakness or significant incoordination and that his "pain did not significantly limit his functional ability."  

Accordingly, the Board finds that the 10 percent rating adequately compensates the Veteran for any pain and fatigue associated with his service-connected lumbar spine disability, and none of the findings have been shown to be so disabling as to, effectively, result in a higher rating for limitation of motion. 38 C.F.R. § 4.71a (2014).

As to the possibility of an alternative rating under Diagnostic Code 5243 for Intervertebral Disc Syndrome, there is no indication in the record that there have been any incapacitating episodes involving bedrest prescribed by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  An alternative or higher rating under Diagnostic Code 5243 is therefore not warranted.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's lumbar spine disability under Diagnostic Code 5242, which addresses degenerative arthritis.  Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  To the extent that Diagnostic Codes 5235 through 5241 are applicable (e.g., spondylolisthesis), disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

In summary, the Board finds that for the period prior to January 7, 2015, the Veteran's limitation of motion and functional impacts most closely approximated the criteria for a 10 percent disability rating, rather than the criteria for a 20 percent or higher rating.

From January 7, 2015

For the period beginning January 7, 2015, the Veteran's lumbar spine disability more nearly approximates the 50 percent rating criteria under the General Rating Formula.  This is based on the VA spine examination of the same date which confirmed objective findings of unfavorable ankylosis of the entire thoracolumbar spine. See January 2015 VA Examination Report.  Accordingly, a 50 percent rating under DC 5242 is warranted as of that date.  

However, a rating in excess of 50 percent is not approximated for the period beginning January 7, 2015, as the objective evidence of record fails to demonstrate any findings of unfavorable ankylosis of the entire spine.  Indeed, although the thoracolumbar spine is unfavorably ankylosed, the Veteran is still able to forward flex the thoracolumbar spine (to 85 degrees) and perform bilateral lateral rotations and flexions.  The record is otherwise absent any lay or medical evidence of ankylosis of the entire spine.  Accordingly, the criteria for the next higher rating (i.e., 100 percent) have not been met here.  

As to the possibility of an alternative rating under Diagnostic Code 5243 for Intervertebral Disc Syndrome, as noted, there is no indication in the record that there have been any incapacitating episodes involving bedrest prescribed by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  An alternative, or higher, rating under Diagnostic Code 5243 is therefore not warranted.

Lastly, with respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United States Court of Appeals for Veterans Claims (Court) determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, from January 7, 2015, the Veteran is receiving a disability rating based on ankylosis of his thoracolumbar spine.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration for this portion of the appeal period.  

Associated Neurological Impairment

Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code. Note (1).  While neurological manifestations of the Veteran's spine disability, specifically left leg radicular symptoms, have been noted in the record, as discussed above, in October 2007, the RO granted service connection for left lower extremity radiculopathy, with a 10 percent rating effective March 29, 2006, pursuant to Diagnostic Code 8520.  The Veteran did not file a notice of disagreement with the rating decision.  Thus, the Board is not addressing such disability in this decision.

In this case, the January 2015 VA Peripheral Nerves examination report shows neurological abnormalities involving the sciatic nerve due to the Veteran's service-connected lumbar spine disability.  Radiculopathy of the right lower extremity was described as moderate, incomplete paralysis.    

Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent rating while moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis.  A 100 percent is warranted for complete paralysis of the sciatic nerve. 38 C.F.R. § 4.124A (2014).

The most probative evidence on this matter is the January 2015 Peripheral Nerves examination report, which reflects that a separate 20 percent rating for radiculopathy of the right lower extremity is warranted.  This is so effective January 7, 2015, as the examination is the first instance it is factually ascertainable that this neurological abnormality is objectively shown.  Prior to that date, including the August 2007 and November 2011 VA examination reports, the evidence did not show radiculopathy in right lower extremity.  A rating higher than 20 percent is not warranted, as the evidence does not reflect moderately severe or severe incomplete paralysis, or even complete paralysis of the affected nerve.


The Board has also considered whether any additional neurological impairment attributed to the Veteran's low back disability.  The record is absent any evidence of other neurological symptoms related to the spine, such as bowel or bladder impairment, or other symptoms of neurological abnormalities during the pendency of the appeal. Accordingly, separate ratings for neurological abnormalities is not warranted.

In reaching these decisions, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence in his file.  To the extent that he may argue or suggest that the clinical data supports an increased rating or satisfies the rating criteria for a higher rating during the relevant time periods, such assertions fall outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration. 38 C.F.R. § 3.321(b)(1) (2014). 

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected lumbar spine disability has been productive of pain, fatigability, unfavorable ankylosis, and radiculopathy.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's disabilities.  For example, the Veteran's lumbar spine disability DCs in the rating schedule correspond to disabilities of the spine that provide disability ratings on the basis of limitation of motion and incapacitating episodes. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran's radicular symptoms are contemplated by Diagnostic Code 8520 that takes into account nerve impairment.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, while the Veteran is not employed, he is in receipt of a 100 percent schedular rating for hearing loss.  Therefore, the matter of entitlement to a TDIU rating is not before the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to January 7, 2015, entitlement to an initial increased disability rating greater than 10 percent for the service-connected lumbar spine disability is denied.

From November 3, 2014, an initial increased disability rating of 50 percent, but no higher, for the service-connected lumbar spine disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

From January 7, 2015, entitlement to a separate 20 percent disability rating for radiculopathy of the right lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Hearing Loss

In September 2014, the Board remanded the claim pertaining to hearing loss in order to obtain September 7, 2011, VA audiometric results referenced in a VA Audiology Consult note of the same date.  The consult note expressly indicated that the Veteran's hearing loss had increased in severity ("Today's results are poorer when compared to previous test results dated June 2009") and that "[a]udiometric results may be viewed using the 'AudiogramDisplay' option under the "Tools" menu..."  Unfortunately, these audiometric results have not yet been associated with the Veteran's record.  Rather, it appears that the AMC/RO simply re-associated a copy of the November 2011 VA Audiological examination in VBMS.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Thus, another remand is necessary to associate the September 2011 audiological results with the claims file, as it could potentially result in an increased evaluation as of this date. 

Accordingly, the case is REMANDED for the following action:

1. VA treatment records prepared since February 2015 should be associated with the Veteran's claims file.

2. The audiological evaluation from September 2011 (dated September 7, 2011), including the pure tone threshold values, should be obtained and associated with the Veteran's claims file.

3. The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issues remain denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


